Case 1:18-cv-00681-RJL Document 194-8 Filed 05/06/20 Page 1 of 2




                  EXHIBIT 7
 M      AT&   x     I   0   DOC   x   I   I'S!'! Gma   x   I   0   DOC    x   I   0   job--     x   I   0      SKM      x   I   0    NoS    x   I   0   job-   x   I   0              I�   Gm• x
                                                                                                                                                                             Casex1:18-cv-00681-RJL
                                                                                                                                                                            SKM                          I
                                                                                                                                                                                                    Document 0x
                                                                                                                                                                                                        EB a, 194-8    Gm•
                                                                                                                                                                                                                    Filed I� x
                                                                                                                                                                                                                          05/06/20          I
                                                                                                                                                                                                                                        2 of x
                                                                                                                                                                                                                                      abo
                                                                                                                                                                                                                                   Page      2  II            I   0   Abo    x   I   0   PAC[   x    I    qii   Mier   x    I   II tw itt   x   I   -,, Hon      x     (.�   Tim,   x       +                                X

                        i firmcentral.westlaw.com/wb/TimeBilling/#?selectedTab=expenseentry                                                                                                                                                                                                                                                                    *
...
::.r   Apps   ,..
              'V file:///C:/Do cument...         0      Sign in    � images.turbotax.int. ..            G      iGoogle          G   iGoogle     G   tv.min dshilt. com -...      ©i The Children's H o s ..,     TM Summar/ of the 20 ...       0    My Account · Offic...       M   https://ma il.google ....             Courier-Post: Archiv .. .    M      WestlawNext · STA ...        ■   Economist subscri p ...      »




                                               Time Entry          Exp ense Entry          Pre-Bills                Payment & Invoices              Trus ts & Retai ners          All Accounts


                                                                                                                                                                                                                                                                                                                                                                                    Total
                                               Expense Entry
                                                                                                                                                                                                                                                                                                                                                                     $1155.00

                                                Ouaint on. Eden               0

                                                � Apr 19 - Apr 25, 2020                                             G       (J       Today      >



                                                       Date        Client I Matter "                                                                                                Exte r nal Narrative                                                              Co de                              Total (S)      Non-Billable            Taxable          Det ai ls


                                                    IvON,           Butowsky 438924P68, Edward                                                                                      AT&T Legal Department invoice for processi ng subpoena                        Expense Code
                                                   APR 20
                                                                   Rich
                                                                                                                                                                                                                                                                  Ouanhry x Cose
                                                                                                                                                                                                                                                                                                          95.00                                                      e:I        X

                                                       SUN          Butowsky 438924P68, Edward                                                                                      Fourth Ratner subpoena service attempt                                        Expense Code
                                                   APR 19
                                                                   Rich
                                                                                                                                                                                                                                                                  Ouant,tf Cost
                                                                                                                                                                                                                                                                                                          60.00                                                      e:I        X

                                                       SUN,         Shiel, Kevi n                                                                                                   Payment o i Fos ter bill                                                      Expense Colle
                                                   APR 19
                                                                    Coolframes
                                                                                                                                                                                                                                                                  Quantrty , Cost
                                                                                                                                                                                                                                                                                                    1,000.00                                                         e:I       X




                                               � �020                         Pr1,a�J Pol1c•1       Help    lmprc ,, e Fri m Cen:ral       Contact Us    rfl!l Rec1c1 e Em                                                                                                                                                                             : : THOMSON REUTERS


 �      OOC042020-0420 . ...pdf           "'           �   ATT Invoice.pd!                    "'           �        DOC042020-04 20....pdf          "          �       job-4466538-affid...•pdf      "           �   SKMBT_601200421 ....pdf         -"     �     No-Serve.pd!                      "'          �      job-4466:,38-affid....pdf          "'                                                      Show all   X



          P    Type here to search                                                     0                       II       e            a
                                                                                                                                                                              a                              II ct
                                                                                                                                                                                                                                                                                                                                                                                                                8:30PM
                                                                                                                                                                                                                                                                                                                                                                                                                5/6/2020
